 

 

Exhibit 10.1

 

RADVIEW SOFTWARE LTD.

EMPLOYEE SHARE PURCHASE PLAN

 


1.             PURPOSE.  THE PURPOSE OF THE RADVIEW SOFTWARE LTD. EMPLOYEE SHARE
PURCHASE PLAN IS TO PROVIDE ELIGIBLE EMPLOYEES OF THE COMPANY AND ITS
SUBSIDIARIES WITH A MEANS TO ACQUIRE ORDINARY SHARES THROUGH PAYROLL
DEDUCTIONS.  THE PLAN IS INTENDED TO QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE CODE AND SHALL BE INTERPRETED AND CONSTRUED
ACCORDINGLY.

 


2.           DEFINITIONS.  FOR PURPOSES OF THE PLAN, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:


(A)          “ACCOUNT” SHALL MEAN THE BOOKKEEPING ACCOUNT ESTABLISHED IN THE
NAME OF EACH PARTICIPANT TO REFLECT THE PAYROLL DEDUCTIONS MADE ON BEHALF OF THE
PARTICIPANT.


(B)         “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(C)          “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(D)         “COMMITTEE” SHALL MEAN THE COMMITTEE APPOINTED TO ADMINISTER THE
PLAN IN ACCORDANCE WITH SECTION 4 OR, IF NO SUCH COMMITTEE IS DULY CONSTITUTED
OR APPOINTED, THE BOARD.


(E)          “COMPANY” SHALL MEAN RADVIEW SOFTWARE LTD., AN ISRAELI CORPORATION,
AND ANY SUCCESSOR THERETO.


(F)            “COMPENSATION” SHALL MEAN THE BASE COMPENSATION PAID BY THE
COMPANY OR A SUBSIDIARY TO A PARTICIPANT EXCLUDING ANY BONUSES, OVERTIME PAY,
SEVERANCE, SICK LEAVE, EXPENSE AND RELOCATION ALLOWANCES, GAINS FROM THE
EXERCISE OF STOCK OPTIONS AND OTHER IRREGULAR PAYMENTS (EXCEPT COMMISSIONS).


(G)         “ELIGIBLE EMPLOYEE” SHALL MEAN, WITH RESPECT TO AN OFFERING PERIOD,
ANY EMPLOYEE ON THE ENROLLMENT DATE WHO SATISFIES EACH OF THE FOLLOWING
CRITERIA:


(I)           THE EMPLOYEE DOES NOT IMMEDIATELY AFTER THE GRANT, DIRECTLY OR
INDIRECTLY, OWN STOCK (AS DEFINED BY THE CODE) AND/OR HOLD OUTSTANDING OPTIONS
TO PURCHASE STOCK POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED
VOTING POWER OR VALUE OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY “PARENT
CORPORATION” OR “SUBSIDIARY CORPORATION” (WITHIN THE MEANING OF SECTION 424(E)
AND (F) OF THE CODE) OF THE COMPANY;


(II)          THE EMPLOYEE’S CUSTOMARY EMPLOYMENT IS FOR TWENTY (20) HOURS OR
MORE PER WEEK (OR SUCH LESSER NUMBER OF HOURS ESTABLISHED BY THE COMMITTEE ON A
UNIFORM AND NONDISCRIMINATORY BASIS);


(III)       SOLELY TO THE EXTENT PROVIDED BY THE COMMITTEE IN CONNECTION WITH
THE OFFERING PERIOD, THE EMPLOYEE HAS BEEN EMPLOYED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES FOR A PERIOD OF NOT LESS THAN TWO (2) YEARS (OR SUCH LESSER PERIOD
ESTABLISHED BY THE COMMITTEE ON A UNIFORM AND NONDISCRIMINATORY BASIS); AND


(IV)      SOLELY TO THE EXTENT PROVIDED BY THE COMMITTEE IN CONNECTION WITH THE
OFFERING PERIOD, THE EMPLOYEE CUSTOMARILY WORKS A MINIMUM OF FIVE (5) MONTHS PER
YEAR (OR SUCH LESSER NUMBER OF MONTHS ESTABLISHED BY THE COMMITTEE ON A UNIFORM
AND NONDISCRIMINATORY BASIS).

If the Committee permits any Eligible Employee of a Subsidiary to participate in
the Plan during an Offering Period, then all Eligible Employees of that
Subsidiary shall also be permitted to participate in the Plan during such
Offering Period.  The Committee may also determine that a designated group of
“highly compensated employees” (within the meaning of Section 414(q) of the
Code) are ineligible to participate in the Plan during an Offering Period.


(H)         “EMPLOYEE” SHALL MEAN ANY PERSON ON THE ACTIVE EMPLOYMENT PAYROLL OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.  ANY PERSON CLASSIFIED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES AT THE TIME SERVICES ARE PROVIDED AS AN INDEPENDENT
CONTRACTOR OR CONSULTANT SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN DURING
THE PERIOD WHICH HE OR SHE IS SO CLASSIFIED EVEN IF LATER RETROACTIVELY
RECLASSIFIED AS AN EMPLOYEE DURING ALL OR ANY PART OF SUCH PERIOD PURSUANT TO
APPLICABLE LAW OR OTHERWISE.


(I)             “ENROLLMENT DATE” SHALL MEAN THE FIRST DAY OF AN OFFERING
PERIOD.


(J)             “EXERCISE DATE” SHALL MEAN THE LAST DAY OF AN OFFERING PERIOD.


(K)          “FAIR MARKET VALUE” FOR PURPOSES OF THE PLAN, UNLESS OTHERWISE
REQUIRED BY THE CODE, SHALL MEAN, AS OF ANY DATE, THE CLOSING SALE PRICE PER
ORDINARY SHARE AS PUBLISHED BY THE PRINCIPAL NATIONAL SECURITIES EXCHANGE ON
WHICH THE ORDINARY SHARES ARE TRADED ON SUCH DATE OR, IF THERE IS NO SALE OF
ORDINARY SHARES ON SUCH DATE, THE AVERAGE OF THE BID AND ASKED PRICES ON SUCH
EXCHANGE AT THE CLOSE OF TRADING ON SUCH DATE, OR IF ORDINARY SHARES ARE NOT
LISTED ON A NATIONAL SECURITIES EXCHANGE ON SUCH DATE, THE LAST REPORTED TRADING
PRICE OR, IF NONE, THE AVERAGE OF THE BID AND ASKED PRICES IN THE
OVER-THE-COUNTER MARKET AT THE CLOSE OF TRADING ON SUCH DATE.  IF THERE IS NO
SUCH REPORTED PRICE FOR THE ORDINARY SHARES FOR THE DATE IN QUESTION DUE TO THE
APPLICABLE


 

 

--------------------------------------------------------------------------------


 


STOCK MARKET NOT BEING OPEN FOR TRADING, THEN SUCH PRICE ON THE LAST PRECEDING
DATE FOR WHICH SUCH PRICE EXISTS SHALL BE DETERMINATIVE OF FAIR MARKET VALUE.


(L)             “OFFERING PERIOD” SHALL MEAN THE THREE-(3) MONTH PERIOD
COMMENCING ON SEPTEMBER 1, 2002 (OR SUCH LATER DATE AS ESTABLISHED BY THE
COMMITTEE) AND ENDING ON NOVEMBER 30, 2002, AND EACH SUCCESSIVE THREE-(3) MONTH
PERIOD THEREAFTER.  TO THE EXTENT PERMITTED UNDER SECTION 423 OF THE CODE, THE
COMMITTEE SHALL HAVE THE POWER TO CHANGE THE DURATION OF FUTURE OFFERING PERIODS
AND THE COMMENCEMENT DATES THEREOF.


(M)       “ORDINARY SHARES” SHALL MEAN THE COMPANY’S ORDINARY SHARES, NIS 0.01
PAR VALUE PER SHARE.


(N)         “PARTICIPANT” SHALL MEAN ANY ELIGIBLE EMPLOYEE FOR WHOM AN ACCOUNT
IS MAINTAINED UNDER THE PLAN.


(O)         “PLAN” SHALL MEAN THIS RADVIEW SOFTWARE LTD. EMPLOYEE STOCK PURCHASE
PLAN, AS AMENDED FROM TIME TO TIME.


(P)         “PURCHASE PRICE” SHALL MEAN, SUBJECT TO ADJUSTMENT PURSUANT TO
SECTION 10 HEREOF, EIGHTY-FIVE PERCENT (85%) OF THE LESSER OF THE FAIR MARKET
VALUE OF AN ORDINARY SHARE ON (I) THE ENROLLMENT DATE OR (II) THE EXERCISE DATE.


(Q)         “SUBSIDIARY” SHALL MEAN ANY “SUBSIDIARY CORPORATION” OF THE COMPANY
(WITHIN THE MEANING OF SECTION 424(F) OF THE CODE) THAT IS DESIGNATED BY THE
COMMITTEE AS AN ELIGIBLE SUBSIDIARY UNDER THE PLAN FROM TIME TO TIME.

 


3.               AVAILABLE SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION
10, THE MAXIMUM NUMBER OF ORDINARY SHARES THAT MAY BE ISSUED UNDER THE PLAN
SHALL NOT EXCEED 1,500,000 SHARES.  SUCH SHARES MAY BE EITHER AUTHORIZED AND
UNISSUED OR HELD BY THE COMPANY IN ITS TREASURY.  SUBJECT TO APPLICABLE LAW AND
THE COMPANY’S ARTICLES OF ASSOCIATION, THE COMPANY MAY SATISFY ITS OBLIGATION
HEREUNDER BY PURCHASING PREVIOUSLY ISSUED AND OUTSTANDING ORDINARY SHARES. 
SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 10 OR AS OTHERWISE DETERMINED BY THE
COMMITTEE PRIOR TO THE COMMENCEMENT OF ANY OFFERING PERIOD, THE MAXIMUM NUMBER
OF ORDINARY SHARES A PARTICIPANT MAY PURCHASE DURING EACH  OFFERING PERIOD SHALL
NOT EXCEED 15,000 SHARES.

 


4.               ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE
COMPANY’S COMPENSATION COMMITTEE OR SUCH OTHER COMMITTEE APPOINTED BY THE BOARD
FROM TIME TO TIME.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE COMMITTEE, ACTING
IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL HAVE FULL POWER AND AUTHORITY TO
INTERPRET THE PROVISIONS OF THE PLAN, TO CHANGE THE TIME COVERED BY AN OFFERING
PERIOD, TO SUPERVISE THE ADMINISTRATION OF THE PLAN, AND TO TAKE SUCH OTHER
ACTION AS MAY BE NECESSARY OR DESIRABLE IN ORDER TO CARRY OUT THE PROVISIONS OF
THE PLAN.  A MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A
QUORUM.  THE COMMITTEE MAY ACT BY THE VOTE OF A MAJORITY OF ITS MEMBERS PRESENT
AT A MEETING AT WHICH THERE IS A QUORUM OR BY WRITTEN CONSENT.  THE DECISION OF
THE COMMITTEE, INCLUDING QUESTIONS OF CONSTRUCTION, INTERPRETATION AND
ADMINISTRATION, SHALL BE FINAL, BINDING AND CONCLUSIVE ON ALL PERSONS. NO MEMBER
OF THE BOARD OF DIRECTORS OR OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION IN GOOD FAITH WITH RESPECT TO THE PLAN.

 


5.               ELIGIBILITY AND ENROLLMENT.  AN ELIGIBLE EMPLOYEE SHALL BECOME
A PARTICIPANT ON THE FIRST ENROLLMENT DATE OCCURRING ON OR AFTER HIS OR HER
SATISFACTION OF THE PLAN’S ELIGIBILITY REQUIREMENTS AND COMPLETION OF A PLAN
ENROLLMENT FORM AUTHORIZING PAYROLL DEDUCTIONS.  SUCH ENROLLMENT FORM MUST BE
FILED WITH THE COMPANY PRIOR TO THE APPLICABLE OFFERING PERIOD AND DURING THE
ENROLLMENT PERIOD ESTABLISHED BY THE COMPANY.  PAYROLL DEDUCTIONS FOR A
PARTICIPANT SHALL COMMENCE WITH THE FIRST PAYROLL AND SHALL END WITH THE LAST
PAYROLL IN THE OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS APPLICABLE, UNLESS
SOONER TERMINATED BY THE PARTICIPANT IN ACCORDANCE WITH THE PROVISIONS HEREOF. 
NOTWITHSTANDING ANY PROVISIONS OF THE PLAN TO THE CONTRARY, TO THE EXTENT
REQUIRED BY APPLICABLE LAW, NO PARTICIPANT MAY BE GRANTED THE RIGHT TO PURCHASE
ORDINARY SHARES UNDER THE PLAN IF AND TO THE EXTENT THAT THE PARTICIPANT’S RIGHT
TO PURCHASE STOCK UNDER ALL EMPLOYEE STOCK PURCHASE PLANS (WITHIN THE MEANING OF
SECTION 423 OF THE CODE) OF THE COMPANY OR A SUBSIDIARY WOULD ACCRUE AT A RATE
WHICH EXCEEDS US$25,000 IN FAIR MARKET VALUE (DETERMINED AT THE TIME OF GRANT)
IN ACCORDANCE WITH THE CODE FOR EACH CALENDAR YEAR IN WHICH SUCH RIGHT IS
OUTSTANDING.

 


6.               PAYROLL DEDUCTION.  AT THE TIME A PARTICIPANT ENROLLS IN THE
PLAN, HE OR SHE MUST ELECT THE AMOUNT TO BE DEDUCTED FROM EACH PAYCHECK DURING
THE OFFERING PERIOD(S) COVERED BY THE ELECTION, PROVIDED THAT (I) UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE WITH RESPECT TO FUTURE OFFERING PERIODS,
NO MORE THAN TEN PERCENT (10%) OF A PARTICIPANT’S COMPENSATION MAY BE WITHHELD
UNDER THE PLAN ON ANY PAY DATE, AND (II) THE COMMITTEE, ACTING IN ITS DISCRETION
AND IN A UNIFORM AND NONDISCRIMINATORY MANNER, MAY ESTABLISH A MINIMUM REQUIRED
AMOUNT OR PERCENTAGE OF COMPENSATION WHICH MUST BE WITHHELD DURING AN OFFERING
PERIOD.  ALL PAYROLL DEDUCTIONS MADE


 

 

A-2

--------------------------------------------------------------------------------


 


FOR A PARTICIPANT SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT.  INTEREST
SHALL NOT ACCRUE ON ANY AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT.  THE RATE
OF A PARTICIPANT’S CONTRIBUTION, ONCE ESTABLISHED, SHALL REMAIN IN EFFECT FOR
ALL SUBSEQUENT OFFERING PERIODS UNLESS CHANGED BY THE PARTICIPANT IN WRITING AT
SUCH TIME AND IN SUCH MANNER AS THE COMMITTEE MAY PRESCRIBE.

 


7.               PURCHASE OF SHARES.  ON EACH EXERCISE DATE, THE AMOUNT CREDITED
TO A PARTICIPANT’S ACCOUNT SHALL BE USED TO PURCHASE A WHOLE NUMBER OF ORDINARY
SHARES, THE NUMBER OF WHICH WILL BE DETERMINED BY DIVIDING THE AMOUNT CREDITED
TO THE PARTICIPANT’S ACCOUNT BY THE PURCHASE PRICE PER SHARE.  ANY AMOUNT
REMAINING IN THE PARTICIPANT’S ACCOUNT SHALL BE CREDITED TO THE PARTICIPANT’S
ACCOUNT AS OF THE BEGINNING OF THE NEXT OFFERING PERIOD. IF THE TOTAL NUMBER OF
ORDINARY SHARES TO BE PURCHASED AS OF AN EXERCISE DATE, WHEN AGGREGATED WITH THE
ORDINARY SHARES PREVIOUSLY-PURCHASED UNDER THE PLAN, EXCEEDS THE NUMBER OF
SHARES THEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN, A PRO-RATA ALLOCATION OF THE
AVAILABLE SHARES SHALL BE MADE AMONG THE PARTICIPANTS BASED UPON THE AMOUNTS IN
THEIR RESPECTIVE ACCOUNTS AS OF THE EXERCISE DATE.

 


8.               DISCONTINUANCE OR WITHDRAWAL; WITHHOLDING CHANGES.


(A)          DISCONTINUANCE OR WITHDRAWAL.  AT ANY TIME DURING AN OFFERING
PERIOD, A PARTICIPANT MAY NOTIFY THE COMPANY THAT HE OR SHE WISHES TO
DISCONTINUE CONTRIBUTIONS UNDER THE PLAN.  THIS NOTICE SHALL BE IN WRITING AND
SHALL BECOME EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING ITS RECEIPT BY THE
COMPANY.  A PARTICIPANT MAY ELECT TO WITHDRAW ALL, BUT NOT LESS THAN ALL, OF THE
AMOUNT OF HIS OR HER ACCOUNT AT ANY TIME DURING AN OFFERING PERIOD, EXCEPT ON
THE EXERCISE DATE WITH RESPECT TO THAT OFFERING PERIOD.  IF A WITHDRAWAL IS MADE
DURING AN OFFERING PERIOD, NO FURTHER CONTRIBUTIONS SHALL BE PERMITTED DURING
THAT OFFERING PERIOD BY THE WITHDRAWING PARTICIPANT.


(B)         WITHHOLDING CHANGES.  AT ANY TIME DURING AN OFFERING PERIOD, A
PARTICIPANT MAY INCREASE OR DECREASE THE RATE OF HIS OR HER PAYROLL DEDUCTIONS
BY COMPLETING OR FILING WITH THE COMPANY A NEW ENROLLMENT FORM AUTHORIZING A
CHANGE IN PAYROLL DEDUCTION RATE.  THE COMMITTEE MAY, IN ITS DISCRETION, LIMIT
THE NUMBER OF PAYROLL DEDUCTION RATE CHANGES DURING ANY OFFERING PERIOD.  THE
CHANGE IN RATE SHALL BE EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING THE COMPANY’S
RECEIPT OF THE NEW ENROLLMENT FORM.


(C)          TERMINATION OF EMPLOYMENT.  ANY PARTICIPANT WHOSE EMPLOYMENT WITH
THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED FOR ANY REASON BEFORE AN EXERCISE
DATE SHALL THEREUPON CEASE BEING A PARTICIPANT.  THE TOTAL AMOUNT CREDITED TO
THE PARTICIPANT’S ACCOUNT DURING THE OFFERING PERIOD SHALL BE RETURNED TO THE
PARTICIPANT OR, IN THE CASE OF A DECEASED PARTICIPANT, TO THE PARTICIPANT’S
BENEFICIARY, AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT.

 


9.               RIGHTS AS A SHAREHOLDER.  NO ORDINARY SHARES SHALL BE ISSUED
UNDER THE PLAN UNTIL FULL PAYMENT THEREFOR HAS BEEN MADE.  A PARTICIPANT SHALL
HAVE NO RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES UNTIL THE DATE A
STOCK CERTIFICATE (OR ITS EQUIVALENT) FOR SUCH SHARES IS ISSUED TO HIM OR HER. 
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NO ADJUSTMENTS SHALL BE MADE
FOR DIVIDENDS OR DISTRIBUTIONS OF OTHER RIGHTS FOR WHICH THE RECORD DATE IS
PRIOR TO THE DATE SUCH STOCK CERTIFICATE (OR ITS EQUIVALENT) IS ISSUED.

 


10.         CAPITAL CHANGES; REORGANIZATION; SALE.


(A)          ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  THE MAXIMUM NUMBER AND
CLASS OF ORDINARY SHARES WHICH MAY BE ISSUED UNDER THE PLAN AND PURCHASED BY A
PARTICIPANT, AS WELL AS THE NUMBER AND CLASS OF ORDINARY SHARES AND THE PRICE
PER SHARE COVERED BY EACH RIGHT OUTSTANDING UNDER THE PLAN WHICH HAS NOT YET
BEEN EXERCISED, SHALL BE ADJUSTED PROPORTIONATELY OR AS OTHERWISE APPROPRIATE TO
REFLECT ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED ORDINARY SHARES
RESULTING FROM A SPLIT-UP OR CONSOLIDATION OF SHARES OR ANY LIKE CAPITAL
ADJUSTMENT, OR THE PAYMENT OF A STOCK DIVIDEND, AND/OR TO REFLECT A CHANGE IN
THE CHARACTER OR CLASS OF SHARES COVERED BY THE PLAN ARISING FROM A READJUSTMENT
OR RECAPITALIZATION.


(B)         CASH, STOCK OR OTHER PROPERTY FOR STOCK.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION, IN THE EVENT OF AN EXCHANGE TRANSACTION (AS DEFINED
BELOW), EACH PARTICIPANT SHALL BE PERMITTED TO PURCHASE ORDINARY SHARES WITH THE
BALANCE OF HIS OR HER ACCOUNT IMMEDIATELY PRIOR TO SUCH EXCHANGE TRANSACTION,
AND ANY AMOUNT CREDITED TO A PARTICIPANT’S ACCOUNT WHICH IS NOT USED TO PURCHASE
ORDINARY SHARES BEFORE THE EXCHANGE TRANSACTION SHALL BE DISTRIBUTED TO THE
PARTICIPANT.  NOTWITHSTANDING THE PRECEDING SENTENCE, (I) IF, AS PART OF THE
EXCHANGE TRANSACTION, THE SHAREHOLDERS OF THE COMPANY RECEIVE CAPITAL STOCK OF
ANOTHER CORPORATION (“EXCHANGE STOCK”) IN EXCHANGE FOR THEIR ORDINARY SHARES
(WHETHER OR NOT SUCH EXCHANGE STOCK IS THE SOLE CONSIDERATION), AND IF THE
BOARD, IN ITS SOLE DISCRETION, SO DIRECTS, THEN THE RIGHTS OF ALL PARTICIPANTS
TO


 

 

A-3

--------------------------------------------------------------------------------


 


PURCHASE ORDINARY SHARES SHALL BE CONVERTED INTO RIGHTS TO PURCHASE SHARES OF
EXCHANGE STOCK ON AN ECONOMICALLY EQUIVALENT BASIS; AND (II) THE BOARD, ACTING
IN ITS DISCRETION, MAY SUSPEND OPERATION OF THE PLAN AS OF ANY DATE THAT OCCURS
AFTER A CONTRACT IS MADE WHICH, IF CONSUMMATED, WOULD RESULT IN AN EXCHANGE
TRANSACTION AND BEFORE THE EXCHANGE TRANSACTION IS CONSUMMATED.


(C)          DEFINITION OF EXCHANGE TRANSACTION.  FOR PURPOSES HEREOF, THE TERM
“EXCHANGE TRANSACTION” SHALL MEAN A MERGER (OTHER THAN A MERGER OF THE COMPANY
IN WHICH THE HOLDERS OF ORDINARY SHARES IMMEDIATELY PRIOR TO THE MERGER HAVE THE
SAME PROPORTIONATE OWNERSHIP OF ORDINARY SHARES IN THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE MERGER), CONSOLIDATION, ACQUISITION OF PROPERTY OR STOCK,
SEPARATION, REORGANIZATION (OTHER THAN A MERE REINCORPORATION OR THE CREATION OF
A HOLDING COMPANY), LIQUIDATION OF THE COMPANY OR ANY OTHER SIMILAR TRANSACTION
OR EVENT SO DESIGNATED BY THE BOARD IN ITS SOLE DISCRETION, AS A RESULT OF WHICH
THE SHAREHOLDERS OF THE COMPANY RECEIVE CASH, STOCK OR OTHER PROPERTY IN
EXCHANGE FOR OR IN CONNECTION WITH THEIR ORDINARY SHARES.


(D)         DETERMINATION OF BOARD TO BE FINAL.  ALL ADJUSTMENTS UNDER THIS
SECTION 10 SHALL BE MADE BY THE BOARD, AND ITS DETERMINATION AS TO WHAT
ADJUSTMENTS SHALL BE MADE, AND THE EXTENT THEREOF, SHALL BE FINAL, BINDING AND
CONCLUSIVE.

 


11.         AMENDMENT AND TERMINATION.  THE BOARD MAY AMEND OR TERMINATE THE
PLAN AT ANY TIME; PROVIDED, HOWEVER, THAT, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 10 HEREOF, ANY AMENDMENT WHICH INCREASES THE AGGREGATE NUMBER OF
ORDINARY SHARES WHICH MAY BE ISSUED UNDER THE PLAN, MODIFIES THE CORPORATIONS OR
CLASS OF CORPORATIONS WHOSE EMPLOYEES ARE OFFERED OPTIONS UNDER THE PLAN OR
OTHERWISE REQUIRES SHAREHOLDER APPROVAL UNDER APPLICABLE LAW SHALL BE SUBJECT TO
THE APPROVAL OF THE COMPANY’S SHAREHOLDERS.

 


12.         TRANSFERABILITY.  THE RIGHTS OF A PARTICIPANT TO PURCHASE ORDINARY
SHARES UNDER THE PLAN ARE NOT ASSIGNABLE OR TRANSFERABLE AND MAY ONLY BE
EXERCISED DURING THE PARTICIPANT’S LIFETIME BY THE PARTICIPANT.  A PARTICIPANT
MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE THE AMOUNT
CREDITED TO THE PARTICIPANT’S ACCOUNT IN THE EVENT OF THE PARTICIPANT’S DEATH
DURING AN OFFERING PERIOD.  A PARTICIPANT’S BENEFICIARY DESIGNATION MAY BE
CHANGED BY THE PARTICIPANT AT ANY TIME BY WRITTEN NOTICE.  IN THE EVENT OF THE
DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A VALIDLY DESIGNATED BENEFICIARY
WHO IS LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE PARTICIPANT’S ESTATE
SHALL BE DEEMED TO BE HIS OR HER DESIGNATED BENEFICIARY.

 


13.         NO RIGHTS CONFERRED.  NOTHING CONTAINED IN THE PLAN SHALL BE DEEMED
TO GIVE ANY INDIVIDUAL ANY RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY AND
ITS SUBSIDIARIES OR TO INTERFERE WITH THE RIGHT OF THE COMPANY AND ITS
SUBSIDIARIES TO DISCHARGE HIM OR HER AT ANY TIME.

 


14.         USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE
COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND
THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.

 


15.         LEGAL REQUIREMENTS.  THE COMMITTEE MAY IMPOSE SUCH OTHER CONDITIONS
WITH RESPECT TO THE PURCHASE OF ORDINARY SHARES HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ANY CONDITIONS RELATING TO THE APPLICATION OF FEDERAL OR STATE
SECURITIES LAWS AND/OR ANY EXCHANGE OR LISTING REQUIREMENTS AS IT MAY DEEM
NECESSARY OR ADVISABLE.

 


16.         GOVERNING LAW.  THE PLAN SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ISRAEL; PROVIDED, HOWEVER, THAT IN THE
CASE OF ANY CONFLICT BETWEEN THE LAWS OF THE STATE OF ISRAEL AND APPLICABLE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA, THE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA SHALL GOVERN TO THE EXTENT NECESSARY TO ENSURE FAVORABLE TAX
TREATMENT UNDER SECTION 423 OF THE CODE.

 


17.         DECISIONS AND DETERMINATIONS.  ANY DECISION OR DETERMINATION MADE BY
THE BOARD PURSUANT TO THE PROVISIONS HEREOF AND, EXCEPT TO THE EXTENT RIGHTS OR
POWERS UNDER THE PLAN ARE RESERVED SPECIFICALLY TO THE DISCRETION OF THE BOARD,
ALL DECISIONS AND DETERMINATIONS OF THE COMMITTEE ARE FINAL, BINDING AND
CONCLUSIVE.

 


18.         EFFECTIVE DATE.  THE PLAN SHALL BECOME EFFECTIVE AS OF THE DATE OF
ITS ADOPTION BY THE BOARD, SUBJECT TO APPROVAL BY THE COMPANY’S SHAREHOLDERS
WITHIN TWELVE (12) MONTHS THEREAFTER.

 

 

A-4

--------------------------------------------------------------------------------